Citation Nr: 0429071	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  02-03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for prostate 
cancer, including based on exposure to herbicides.

ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1951 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that, apparently, reopened 
the veteran's previously denied claim of entitlement to 
service connection for prostate cancer, including based on 
exposure to herbicides, and then denied this claim on the 
merits.  The veteran disagreed with this decision later in 
December 2001.  A statement of the case was issued to the 
veteran in March 2002.  The veteran perfected a timely appeal 
when he filed a substantive appeal (VA Form 9) in April 2002.  
A supplemental statement of the case was issued to the 
veteran in January 2004.

It is noted that, even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to review the RO's 
preliminary decision and must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOGCPREC 05-92.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The March 1995 rating decision is a final decision with 
respect to the denial of service connection for prostate 
cancer, including based on exposure to herbicides.

3.  In an August 1996 letter, the RO denied the veteran's 
request to reopen the previously denied claim of entitlement 
to service connection for prostate cancer.

4.  Evidence added since the August 1996 letter bears 
directly and substantially upon the specific matter now under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for prostate cancer.

5.  The veteran's conditions of service involved duty or 
visitation in the Republic of Vietnam during the Vietnam War.

6.  The veteran carries a diagnosis of prostate cancer.  


CONCLUSIONS OF LAW

1.  The March 1995 decision, which denied the claim of 
entitlement to service connection for prostate cancer, 
including based on exposure to herbicides, is final.  
38 U.S.C.A. § 7105 (1995) (38 U.S.C.A. § 7105 (West 2002)); 
38 C.F.R. § 20.302 (1995) (38 C.F.R. § 20.302 (2003)).

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for prostate 
cancer, including based on exposure to herbicides, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  The criteria for establishing entitlement to service 
connection for prostate cancer, including based on exposure 
to herbicides, have been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 
3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

The regulations implementing the VCAA include a revision of 
38 C.F.R. § 3.156(a).  However, the revised version of 
38 C.F.R. § 3.156(a) is only applicable to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).  As noted below, the veteran's request to reopen 
his claim of entitlement to service connection for prostate 
cancer, including based on exposure to herbicides, was filed 
prior to this date, and as such, the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001, applies to 
this claim.  See 38 C.F.R. § 3.156(a) (2001).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate his claim of entitlement to service 
connection for prostate cancer.  In a letter dated in August 
2001, prior to the adjudication of the currently appealed 
claim, the veteran was informed of VA's obligations to notify 
and assist claimants under the VCAA, and he was notified of 
what records VA would attempt to obtain on his behalf, what 
records the veteran was expected to provide in support of his 
claim, and of the need to advise VA of or submit any 
additional information or evidence that he wanted considered.  
See Pelegrini, supra.  The veteran also was provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided the veteran with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondence 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
and post-service medical records, including VA and private 
medical records and examination reports.  Additionally, 
attempts were made to verify Vietnam service from the 
National Personnel Records Center (NPRC) and from the Air 
Force.  Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of whether new and material evidence has been 
received to reopen the previously denied claim of entitlement 
to service connection for prostate cancer, including based on 
exposure to herbicides, poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


Factual Background

As noted above, the RO denied the veteran's claim of 
entitlement to service connection for prostate cancer, 
including based on exposure to herbicides, in a March 1995 
rating decision.  The veteran filed a notice of disagreement 
with this decision, but no substantive appeal was filed in 
response to the March 1995 statement of the case.  The 
evidence of record at the time of this decision included the 
veteran's service medical records and post-service treatment 
records.

A review of the veteran's service medical records indicates 
that he was treated on several occasions during service for 
prostatitis.  The veteran received regular physical 
examinations for flying duty in July 1951, June 1955, March 
1960, May 1963, May 1964, May 1965, April 1966, May 1967, 
September 1968, May 1969, and May 1970.  He denied any 
pertinent medical history of prostate problems at each of 
these examinations.  Clinical evaluation of the veteran 
revealed no prostate problems at each of these examinations.

In September 1966, the veteran complained of dull constant 
low backache for the previous 4 days that was not aggravated 
by a change in position.  He stated that these symptoms felt 
similar to previous "prostate problems."  Physical 
examination of the veteran revealed a full range of motion in 
the veteran's back, no point tenderness on muscle 
examination, and a tender prostate.  The impression was mild 
prostatitis.

In December 1966, the veteran complained of a cough, a cold, 
and a clear urethral discharge that had lasted for 10 to 12 
days.  The in-service examiner stated that the veteran had no 
other genitourinary symptoms.  Physical examination of the 
veteran revealed that his prostate was slightly boggy and 
tender.  The impression was acute prostatitis.  The in-
service examiner recommended that the veteran be given duty 
not involving flying (DNIF).  Follow-up examinations later in 
December 1966 showed that the veteran's prostatitis had 
resolved and he was doing well.

The veteran complained of frequency of urination and dysuria 
that had lasted for 1 day in February 1968.  Physical 
examination of the veteran revealed tenderness to palpation 
of the prostate gland.  The impression was prostatitis and 
the examiner again recommended DNIF.  On follow-up 
examination 2 days later, the in-service examiner noted that 
the veteran's prostatitis was resolving and the veteran was 
returned to flying duty.

The veteran complained of lower back pain in January 1969.  
Physical examination of the veteran revealed good mobility in 
the back and with straight leg raises and a very tender and 
boggy prostate.  The impression was prostatitis.

At his separation physical examination in January 1971, the 
veteran reported no pertinent medical history.  Clinical 
evaluation of the veteran revealed that his rectum and 
prostate were normal on digital rectal examination.  The 
veteran was approved for retirement from active service.

A review of the veteran's post-service treatment records that 
were of record at the time of the March 1995 rating decision 
indicates that he was treated for prostate cancer beginning 
in 1991.  

On VA outpatient treatment in October 1990, the veteran 
complained of urinary frequency, hesitancy, and nocturia 3 
times in the previous 3 months.  It was noted that the 
veteran had a history of prostatitis (discussed above).  
Physical examination of the veteran revealed an enlarged 
prostate that was soft, firm, and tender.  The assessment 
included chronic prostatitis.

On VA outpatient treatment in July 1991, the veteran 
complained of "prostate problems" and nocturia.  Objective 
examination of the veteran revealed a moderately sized 
prostate that was tender.  The assessment was rule-out 
prostate cancer.

A private prostate biopsy conducted in August 1991 revealed 
adenocarcinoma of the prostate, grade 4.  On follow-up VA 
treatment that same month, it was noted that the veteran was 
doing well status-post prostate biopsy.  It also was noted 
that the biopsy had shown grade 4 prostate cancer.  The 
assessment was prostate cancer and elevated prostate-specific 
antigen (PSA).

On VA outpatient treatment in November 1991, it was noted 
that the veteran had a history of prostate cancer.  Physical 
examination of the veteran revealed extensive bilateral 
hypoechoic lesions on the prostate with extension to the 
seminal vesicles.  The assessment was stage C prostate 
cancer.

In December 1991, the veteran was seen by a private examiner 
for treatment of prostate cancer.  It was noted that the 
veteran had presented with nocturia, symptoms of prostatitis, 
and a bilaterally enlarged prostate.  A prostate biopsy had 
confirmed bilateral prostate cancer, grade 4.  Physical 
examination of the veteran revealed a bilaterally enlarged 
prostate gland without fixation.  The assessment was stage C 
adenocarcinoma of the prostate.

It was noted that the veteran had experienced a good response 
to radiation therapy for his stage C prostate cancer on 
private outpatient treatment in March 1992.  Objective 
examination of the veteran in July 1992 revealed that his 
abdomen was within normal limits.  The assessment included 
stage C, grade 4 prostate cancer, status-post radical 
prostectomy.

In a statement received at the RO in July 1996, the veteran 
requested that his previously denied claim for service 
connection for prostate cancer be reopened.  No evidence was 
submitted with this claim.  VA responded with a letter to the 
veteran in August 1996 stating that his request to reopen the 
previously denied claim had been denied.  A review of the 
veteran's claims folder shows no response to this letter.

The veteran filed another request to reopen his previously 
denied claim in October 2000.  The newly submitted evidence 
includes the veteran's service personnel records received in 
February 2001, VA treatment records, a report of VA 
genitourinary examination in December 2000, and documents 
from the veteran, including lay statements.

A review of the veteran's Airman Military Record (Air Force 
Form 7) indicates that his military occupational specialty 
(MOS) was an aircraft loadmaster.  His foreign service 
included tours of duty in England, Labrador (Canada), Japan, 
and the Philippines.  He was awarded the Vietnam Service 
Medal and the Air Medal.  He also was awarded the Basic 
Aircrew Member Badge (Permanent) while serving in the 
Philippines.  He served overseas in Japan from July 1961 to 
May 1962 and in the Philippines from May 1968 to April 1969.  
The Air Force Form 7 also noted a foreign service summary of 
Southeast Asia from August 17, 1968 to September 3, 1968.  
These records also reveal that the veteran had a top-secret 
clearance, granted July 18, 1967.  

A review of the veteran's Uniform Military Personnel Record 
shows that his foreign service tours included the United 
Kingdom, Canada, Japan, and the Philippines, he participated 
in the Vietnam Air Campaign Phase III, and he served on two 
non-combat tours of duty. 

His service medical records reveal treatment in Taiwan in 
October 1968.

The veteran's VA treatment records for the period from 
September 1999 to December 2000 show no treatment for 
prostate cancer.

On VA genitourinary examination in December 2000, the veteran 
complained that he experienced severe urgency, frequency of 
urination, incontinence, and complete erectile dysfunction.  
The VA examiner stated that the veteran was being seen for a 
history of carcinoma of the prostate and that the veteran had 
received external beam radiation treatment for carcinoma of 
the prostate in 1991.  Physical examination of the veteran 
revealed that the prostate weighed approximately 10 grams 
with no evidence of any nodules.  The impressions included 
well-controlled adenocarcinoma of the prostate.  

In two statements dated in February 2001, the veteran 
contended that he had been "in-country" in Vietnam at 
various times from June to September 1968 and from July 1969 
to June 1971.  He also contended that he had received combat 
pay for his claimed service in Vietnam.  He submitted a list 
of claimed temporary duty (TDY) assignments between 1966 and 
1968 where he contended he had been in country in Vietnam.  
Attached to these statements was a copy of a "Form MAWg 
437" dated in June 1971 which, according to the veteran, 
purported to show that he received "Vietnam Combat Pay" for 
May and June 1971 while he was on TDY in country in Vietnam.  
It appears that the veteran wrote "Vietnam Combat Pay May 
and June 1971 In Country" on this document.

Responding to a request from the RO for verification of the 
veteran's Vietnam service dates, the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, notified VA in 
February 2001 that there were no dates available for the 
veteran's claimed period of service in Vietnam.  NPRC 
suggested that the RO contact the U.S. Air Force to verify 
the dates.  

In an August 2001 statement, the veteran contended that, 
although he had never been stationed in Vietnam, he had been 
an aircraft crewmember given "blanket flight orders covering 
any place in southeast Asia" and that "most of the time 
that meant South Vietnam."  He contended that he spent as 
long as two weeks on TDY flying in and out of Ton San Nhut 
air field in Saigon, Vietnam, in 1968, and that he had been 
on TDY from his assignment at Clark Air Force Base, 
Philippines, at that time.  In an October 2001 statement, the 
veteran contended that he had been on the ground in Vietnam 
many times during service on TDY both for short periods and 
for longer periods of 10 days to 2 weeks in Saigon and Cam 
Ranh Bay, Vietnam.  

Following a request for verification of the veteran's Vietnam 
service dates, the Air Force responded in November 2001 that 
the request needed to be referred to NPRC.  

In his December 2001 Notice of Disagreement, the veteran 
stated that his own records of Vietnam service had been lost 
in a fire and could not be reproduced.  He insisted that TDY 
orders available at NPRC would confirm his contentions about 
service in country in Vietnam.

Finally, in a May 2002 statement, the veteran asserted that 
flight records and TDY orders had been lost or misplaced by 
NPRC and/or by VA and, once found, these records "would put 
me on the ground in Vietnam."  He also asserted that the 
Form MAWg 437 which he had submitted in February 2001 
demonstrated that he had been awarded "Fire Special Pay" or 
"Combat Pay" for service in Vietnam.

Analysis

With respect to the issue of whether new and material 
evidence has been received sufficient to reopen the veteran's 
previously denied claim of entitlement to service connection 
for prostate cancer, including based on exposure to 
herbicides, the Board notes that the pertinent law and 
regulations provide that, if new and material evidence has 
been presented or secured, the claim may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  
"New and material" evidence, for purposes of this appeal, 
is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Evans v. Brown, 9 Vet. App. 273 (1996) 
(hereinafter, "Evans").

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the August 1996 rating 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Upon a review of the newly submitted evidence, the Board 
finds that new and material evidence has been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection for prostate cancer, 
including based on exposure to herbicides.  Specifically, the 
newly submitted evidence includes service personnel records 
showing TDY in Southeast Asia, records submitted by the 
veteran showing participation in Vietnam Air Phase III, and 
the veteran's lay statements regarding the circumstances 
surrounding his claimed service in country in Vietnam.  This 
evidence is not only new, but is also material because it 
provides information not previously considered which is 
relevant and probative to the issue at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001).  Having determined that new and material evidence has 
been added to the record, the veteran's previously denied 
claim of entitlement to service connection for prostate 
cancer, including based on exposure to herbicides, is 
reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

Having reopened the veteran's claim, the Board must now 
determine whether entitlement to service connection for 
prostate cancer, including based on exposure to herbicides, 
is warranted on the merits.

In this regard, the Board observes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

Where a veteran served for 90 days in active service, and 
prostate cancer develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(6)(iii) (2003).  

The diseases listed at 38 C.F.R. § 3.309(e), including 
prostate cancer, shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  

Taking into account the relevant evidence outlined above, and 
resolving all doubt in favor of the veteran, the Board finds 
that the evidence supports the contention that the veteran's 
service involved duty or visitation in the Republic of 
Vietnam during the Vietnam War.  

In this case the veteran is in receipt of certain awards and 
decorations which show that his foreign or oversees service 
occurred during the timeframe necessary, and involved 
participation in battles or campaigns in support of the 
Vietnam War.  Specifically, the veteran received the Vietnam 
Service Medal and the Air Medal.  His service personnel 
records also reveal TDY in Southeast Asia from August 17, 
1968 to September 3, 1968, and that he participated in the 
Vietnam Air Campaign Phase III.  Additionally, the veteran 
was granted a top-secret clearance in July 1967.  Although 
this evidence is not dispositive of service in country, it 
does lend support to the veteran's contentions that he, at a 
minimum, had landed in Vietnam during the time frame in 
question.  Moreover, the veteran's contentions are further 
supported by his MOS as a loadmaster, and the fact that he 
had thousands of hours of flying time.  

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim, or 
is in relative equipoise, in which case the claim is granted, 
or whether instead a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Under the 
facts and circumstances of the specific case, the 
preponderance of the evidence is not against the veteran's 
claim.  

Although no one piece of evidence is dispositive in this 
case, the veteran's contentions of visiting or landing in 
Vietnam in his capacity as a loadmaster, are not inconsistent 
with the information contained in his personnel records.  In 
cases such as this, if there is a doubt as to service 
incurrence, or any other point, it is to be resolved in the 
veteran's favor.  38 C.F.R. § 3.102.  Here, there is no 
satisfactory evidence of record to disprove the claim.  The 
evidence of record shows that the veteran's claim is within 
the range of probability, as distinguished from pure 
speculation or remote possibility.  Mere suspicion or doubt 
as to the truth of any statements is not a justifiable basis 
for denying the application of the reasonable doubt doctrine, 
if the entire, complete record otherwise warrants invoking 
this doctrine.  The reasonable doubt doctrine is also 
applicable even in the absence of official documents.  
38 C.F.R. § 3.102.  

Thus, the Board finds, after resolving all doubt in favor of 
the veteran, that the veteran's service did involve 
visitation or duty in Vietnam for VA's purposes under 
38 C.F.R. §§ 3.307 and 3.309.  He was therefore "exposed" 
to an herbicide agent within the meaning of VA law.  The 
evidence shows that he has been diagnosed with well-
controlled adenocarcinoma of the prostate.  Pursuant to 
38 C.F.R. 
§§ 3.307 and 3.309, service connection for prostate cancer is 
granted.  



	(continued on next page)





ORDER

Entitlement to service connection for prostate cancer as a 
result of exposure to herbicides is granted.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



